Filed with the Securities and Exchange Commission on October 1, 2012 1933 Act Registration File No.333-181202 1940 Act File No. 811-22708 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 4 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 6 [ X ] (Check appropriate box or boxes.) BROWN ADVISORY FUNDS (Exact Name of Registrant as Specified in Charter) 901 South Bond Street, Suite 400 Baltimore, Maryland 21231 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(410) 537-5400 David M. Churchill, President and Principal Executive Officer Brown Advisory Funds 901 South Bond Street, Suite 400 Baltimore, Maryland 21231 (Name and Address of Agent for Service) Copy to: Patrick W.D. Turley, Esq. Dechert LLP 1treet, NW Washington, DC 20006 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On October 19, 2012 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ X ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE Designation of New Effective Date for Previously Filed Post-Effective Amendment Post-Effective Amendment No. 2 (the “Amendment”) was filed pursuant to Rule 485(a)(2) under the Securities Act of 1933 on July 20, 2012 and pursuant to Rule 485(a)(2) would have become effective on October 3, 2012. This Post-Effective Amendment No. 4 is being filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating October19, 2012 as the new date upon which the Amendment shall become effective. This Post-Effective Amendment No. 4 incorporates by reference the information contained in Parts A, B and C of the Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Baltimore and the State of Maryland on October 1, 2012. Brown Advisory Funds By:/s/ David M. Churchill David M. Churchill President Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ David M. Churchill President October 1, 2012 David M. Churchill /s/ Jason T. Meix Treasurer October 1, 2012 Jason T. Meix /s/ Michael D. Hankin* Trustee October 1, 2012 Michael D. Hankin /s/ Joseph R. Hardiman* Trustee and Chairman of the Board October 1, 2012 Joseph R. Hardiman /s/ Henry H. Hopkins* Trustee October 1, 2012 Henry H. Hopkins /s/ Kyle P. Legg* Trustee October 1, 2012 Kyle P. Legg /s/ Thomas F. O’Neil III* Trustee October 1, 2012 Thomas F. O’Neil III /s/ Neal F. Triplett* Trustee October 1, 2012 Neal F. Triplett * By: /s/ Patrick W.D. Turley Patrick W.D. Turley As Attorney-in-Fact pursuant to Powers of Attorney previously filed and incorporated by reference.
